Citation Nr: 1636335	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to medications used for the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this appeal in June 2012, June 2014, and December 2015.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A chronic liver disorder was not demonstrated in service, and such a disorder has not been shown to be proximately due to or the result of medications used for the Veteran's service-connected disabilities.  

CONCLUSION OF LAW

The criteria for service connection for a liver disorder, including as secondary to his service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2006 and May 2007 from the RO to the Veteran, which were issued prior to the RO decision in November 2007.  An additional letter was issued in June 2012.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran were adequate in the aggregate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Factual background.

The Veteran served on active duty from March 1968 to March 1971.  His military occupational specialty was as armorer supply specialists; he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  

The enlistment examination, conducted in March 1968, was negative for any complaints or findings of a liver condition.  In August 1970, the Veteran underwent incision and drainage of thrombosed hemorrhoids.  Separation examination, dated in January 1971 was also negative for any complaints or findings of any liver disorder.  

In a statement in support of claim (VA Form 21-4138), dated in September 2006, the Veteran indicated that he was seeking to establish service connection for a liver dysfunction.  The Veteran related that he was diagnosed with the liver condition 3 years ago at Harper Hospital.  

Submitted in support of the Veteran's claim were treatment records from Henry Ford Health System, including a medical statement from Dr. M.S. dated in October 2007.  Dr. M.S. noted that she saw the Veteran at the hospital in September 2007 for evaluation of his liver disease and he was being sent for possible transplant evaluation.  She noted that the Veteran had a history of hepatitis C that was diagnosed in the 1970s.  It was noted that the Veteran had a liver biopsy 7 years prior, at which time he was diagnosed with cirrhosis.  It was also noted that he drank heavily while in the service and he had a history of intravenous drug use 2-3 times after being out of the service.  It was also reported that the Veteran had 1 episode where he snorted heroin and he reported had 2 tattoos.  It was further reported that the Veteran had a transfusion while he was in the military.  He reported no illicit drug use since 1973.  Following an examination of the Veteran, the examiner reported a diagnosis of hepatitis C cirrhosis.  The examiner stated that she suspected the Veteran met the minimal listing criteria for transplant.  

A March 2008 statement from Dr. Z. T., indicates that the Veteran underwent a liver transplant at Henry Ford hospital on February 23, 2008.  

A VA progress note dated in April 2008 indicates that the Veteran was seen for evaluation following a liver transplant in February 2008 for cirrhosis from hepatitis C.  

Submitted in support of the claim were treatment records from the Social Security Administration (SSA), dated from January 1981 through August 1998.  The records indicate that in November 1979, the Veteran was found to have become disabled due to schizophrenia.  These records also show that the Veteran was diagnosed with hepatitis C in February 1998 and started on Interferon.  A treatment report, dated February 27, 1998, noted the Veteran's risk factors for contracting hepatitis C as being a heavy intravenous drug abuse for 20 to 25 years, and heavy alcohol abuse for 18 to 20 years.  The report also indicated no history of blood transfusions.   The Veteran was seen for evaluation at Henry Ford Hospital in March 1998.  At that time, it was noted that the Veteran had a past medical history significant for hepatitis C which was recently diagnosed.  The pertinent diagnosis was positive hepatitis C; it was noted that the Veteran was scheduled for a liver biopsy.  An ultrasound of the abdomen in March 1998 was reported to be normal; it was noted that despite the high level clinical suspicion, there was no evidence for significant fatty infiltration of the liver or a definitive mass.  During a clinical visit in May 1998, it was noted that recent liver biopsy revealed evidence of chronic hepatitis with bruising fibrosis.  

In his substantive appeal (VA Form 9), dated in August 2008, the Veteran indicated that he developed schizophrenia; he noted that his treatment included taking an antipsychotic drug named Seroquel to help him manage his schizophrenia.  The Veteran maintained that the usage of that drug caused an adverse effect to his liver; he stated that Seroquel is a hepatic enzyme inducer, which caused liver enzyme abnormalities leading to injury to his liver and cirrhosis of the liver.  

The Veteran was afforded a VA examination in June 2012.  At that time, it was noted that the Veteran was diagnosed with cirrhosis of the liver secondary to hepatitis C and underwent liver transplant in 2008.  It was reported that he was subsequently diagnosed with recurrent hepatitis C in 2009.  The examiner noted that the Veteran did complete post-transplant liver biopsy on February 23, 2008, which showed acidophilic bodies.  The Veteran's wife reported that he was taking several medications for his psychiatric condition, which include: Thorazine, Artane, Cogentin, Trazadone, Stelazine, Mellaril, Haldol, Lithium, Zyprexa, Clozaril, Seroquel, Geodon, Zoloft, and Abilify.  The examiner noted that the Veteran has been diagnosed with hepatitis C; however, the risk factors were listed as "unknown."  It was noted that the Veteran underwent a liver biopsy in December 2009, which revealed recurrent hepatitis C.  The pertinent diagnoses reported were hepatitis C, cirrhosis of the liver, and status post liver transplant in 2008.  The examiner stated that, following review of the claims file, it was his opinion that the Veteran's cirrhosis of the liver (status post liver transplant) is less likely as not caused by (due to) or aggravated by (permanently worsened) any medication used to treat a psychiatric disorder.  The examiner explained that none of the medication that the Veteran used for his psychiatric condition was known to cause cirrhosis of the liver or liver failure as per the literature.  

In September 2014, the Veteran's claims file was referred to the examiner who conducted the June 2012 examination for an addendum and clarification of the earlier opinion.  The examiner stated that it was his opinion that the Veteran's liver disorder was less likely than not caused by any medications used to treat a psychiatric disorder.  The examiner stated his meaning of literature was medical literature regarding the side effects or adverse effects of medications that the Veteran took for his psychiatric condition.  The examiner noted that the Veteran was diagnosed with cirrhosis of the liver secondary to hepatitis C which is a separate and distinct condition from medication-induced hepatitis.  

In February 2016, the Veteran's claims file was referred to the VA examiner who conducted the June 2012 examination for review and opinion.  Following the review of the file, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that, as per the review of the side effects of the medication the Veteran was using, the Veteran's liver disease was less likely than not caused or aggravated permanently worsened beyond the natural progression of that disease by medications taken for PTSD, type 2 diabetes mellitus, peripheral neuropathy, bilateral upper and lower extremities, residuals of fractured wrist, coronary artery disease, erectile dysfunction, and internal hemorrhoids.  

In March 2016, the Veteran's claims folders were referred to a different VA examiner for review and opinion regarding the nature and etiology of the claimed liver condition.  The examiner noted that, as per the Veteran's available VBMS and electronic medical records, he had recurrent Hepatitis C infection of post- transplant Liver for Cirrhosis of Liver, due to Chronic Hepatitis C infection (onset in 1995).  The examiner noted that the risk factors for Hepatitis C infection are IVDA, and Tattoos.  The examiner further noted that the Veteran's liver clinic notes, dated in April 2010, revealed a history of liver biopsy in December 2009, which was consistent with recurrent Hepatitis C.  The examiner further noted that the Veteran had a long standing history of schizophrenia and treatment with a variety of antipsychotics; it was also noted that the Veteran is service-connected for PTSD.  

The VA examiner opined that the Veteran's chronic liver conditions are at least as likely as not related to Hepatitis C infection; and, they are less likely than not caused by medications taken for any service connection disability, including medications taken for PTSD, type 2 diabetes mellitus, peripheral neuropathy, bilateral upper and lower extremities, residuals of fractured wrist, coronary artery disease, erectile dysfunction and internal hemorrhoid.  The examiner explained that hepatitis C is an infection caused by virus; and, medications are not an etiological or risk factors for Hepatitis C.  The examiner also explained that recurrence of hepatitis C virus (HCV) following orthotopic liver transplantation occurs in more than 95 percent of patient, as per recent up to date medical research.  The VA examiner also opined that the Veteran's chronic liver conditions are less likely than not aggravated by medications taken for any service-connected disability, including medications taken for PTSD, diabetes mellitus, type II, peripheral neuropathy, bilateral upper and lower extremities, residuals of fractured wrist, coronary artery disease, erectile dysfunction and internal hemorrhoids.  The examiner stated that there was no objective clinical evidence or medical documentation pertaining to aggravation of hepatitis C or persistent damage of transplant liver by the medications used for the Veteran's service-connected conditions.  


III.  Legal Analysis.

Service connection may be granted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310 (b).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) the lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a liver condition, including as due to medications used for his service-connected psychiatric disorder.  Significantly, the Board notes that the Veteran's service treatment records are completely silent with respect to any diagnosis of or treatment for a liver condition.  It appears that the claimed liver condition, namely cirrhosis, was first documented following a biopsy around the year 2000, nearly 29 years following the Veteran's separation from service.  

Moreover, there is no medical evidence linking the Veteran's liver disorder to any incident of service, to include medications used for his service-connected psychiatric disorder.  Rather, following a review of the claims folder in February 2016, a VA examiner opined that the claimed liver condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also stated that the Veteran's liver disease was less likely than not caused or aggravated (permanently worsened beyond the natural progression of that disease) by medications taken for PTSD, type 2 diabetes mellitus, peripheral neuropathy, bilateral upper and lower extremities, residuals of fractured wrist, coronary artery disease, erectile dysfunction, and internal hemorrhoids.  That opinion was supported by another VA opinion in March 2016, wherein the examiner stated that the Veteran's chronic liver conditions were less likely than not aggravated by medications taken for any service-connected disability, including medications taken for PTSD, diabetes mellitus, type II, peripheral neuropathy, bilateral upper and lower extremities, residuals of fractured wrist, coronary artery disease, erectile dysfunction and internal hemorrhoids.  The examiner stated that there was no objective clinical evidence or medical documentation pertaining to aggravation of hepatitis C or persistent damage of transplant liver by the medications used for the Veteran's service-connected conditions.  The VA examiner supported his unequivocal opinion with relevant data and multiple clinical studies.  For these reasons, the Board finds the March 2016 VA opinion to be highly probative as to the issue of nexus in this case.  See Nieves-Rodriguez, supra.  Given the medical opinion by the VA examiners, the Board finds that the evidence weighs against the Veteran's claim.  Weight is given to these opinions because of the medical expertise and because they appear to be supported by the record.  

The Board has considered the Veteran's reported history of symptomatology related to liver disorder and medication used for his service-connected disabilities.  However, no medical evidence has been submitted to support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his liver disorders and his views are of no probative value.  Rather, the most probative evidence concerning the nature of a liver disorder is provided by the March 2016 VA examiner who was using professional expertise to offer the medical findings presented.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a liver disorder, including as due to medications used for the service-connected disabilities.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a liver disorder, to include as secondary to medications used for the service-connected disabilities, is denied.  


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


